Citation Nr: 9910920	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-25 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of service-connected lumbosacral strain, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


REMAND

The veteran served on active duty from February 1988 to 
February 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
lumbosacral strain and evaluated it as 10 percent disabling.  
The Board thereafter remanded this case in February 1998 for 
further development.

The Board notes that the prior remand by the Board referred 
to the claim on appeal as entitlement to an increased rating.  
However, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) recently held, in the case of 
Fenderson v. West, 12 Vet.App. 119 (1999), that an appeal 
from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Consequently, the Board has re-
characterized the issue on appeal as an evaluation of an 
original award.

Next, the Board observes that the veteran gave testimony at a 
February 1999 personal hearing before the undersigned.  At 
that time, the veteran provided information about treatment 
he had received for his service-connected lumbosacral strain 
following his most recent VA examination in February 1997.  
Specifically, the veteran testified that he had received 
treatment at a VA Medical Center (VAMC) in Durham, North 
Carolina, most recently in 1998.  He also reported that he 
had been referred to a physical therapist and had attended 
what was referred to as a "back school," apparently to 
receive instruction and practice in back disability 
management techniques.  He said that this instruction was 
followed by one-on-one sessions with a physical therapist.  
Lastly, the veteran testified that, while he had not received 
any treatment for his lumbosacral strain from VA since about 
March 1998, he had seen a yoga therapist to help with his 
adverse back symptomatology.  

Given that the veteran, through his February 1999 testimony, 
has indicated that his back problem is progressively 
disabling, and because records have been identified which 
will likely help depict a more complete disability picture, a 
remand is required.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990); Littke v. Derwinski, 1 Vet.App. 90 (1990).

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The 
veteran should be asked about all sources 
of records which may document treatment 
or evaluation for his back disability.  
The RO should take action to obtain any 
such records, as well as copies of all 
treatment records from VAMC in Durham, 
all physical therapy records implicated 
by the veteran's February 1999 testimony, 
including any records prepared in 
conjunction with the "back school" 
mentioned by the veteran, and any records 
maintained by his yoga therapist.  
38 C.F.R. § 3.159 (1998).

2.  The RO should undertake any 
additional development suggested by the 
evidence obtained, including a VA 
examination, if deemed necessary.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In re-adjudicating the claim, the RO 
should consider whether "staged" 
ratings are appropriate.  Fenderson v. 
West, 12 Vet.App. 119 (1999).  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued. 

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


